Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 01/04/2022 has been entered. Claims 1, 6-9, 11-15, 19-24 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 101 and 112 rejection previously set forth in the Non-Final Office Action mailed 10/01/2021. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 	Claims 1, 11, and 24 have been amended to recite “[a] cuff located at an apex of the curvature at the cylindrical exit tubing”.  
The specification lacks antecedent basis for the claimed subject matter of the cuff at the apex, specifically “the at least one cuff located at an apex of the curvature at the cylindrical exit tubing” as there is no disclosure in the specification for a cuff located at an apex of the curvature.  Par. [0058] recites “a 150 degree bend at the location which passes through the abdominal musculature. This is the position of the deep cuff”.  Therefore, the specification has disclosed a cuff along the curvature, but it has not disclosed or shown a cuff at the apex of the curvature.  As indicated by the arrow below (next page), Figure 7 appears to comprise a cuff along an apex of the curvature; however, the feature has not been labeled or identified, nor associated with the “deep cuff” recited in Par. 0058. 

    PNG
    media_image1.png
    325
    812
    media_image1.png
    Greyscale

Claim Objections
Claim 23 is objected to because of the following informalities:
Claim 23 recites in line 3 the limitation “the slotted intraperitoneal”.  This limitation is missing the word “tubing” and should recite “the slotted intraperitoneal tubing” in order to match the language used in previous claims.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1, 6-9, 11-15, 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites in lines 12-13, “the at least one cuff located at an apex of the curvature at the cylindrical exit tubing”.  Par. [0058] recites “a 150 degree bend at the location which passes through the abdominal musculature. This is the position of the deep cuff”.  Therefore, the specification has disclosed a single cuff on the curvature, where the cuff is the deep cuff disclosed in Par. [0058].  Fig. 7 additionally shows the curvature with a single cuff at the apex.  However, there is no disclosure of more than one cuff located at the apex of the curvature.  Therefore, recitation of “the at least one cuff located at an apex of the curvature” is new matter.  For purposes of examination, “the at least one cuff located at an apex” will be interpreted as “one of the at least one cuff located at an apex”.   
Claims 6-9, 11-15, 19-23 are rejected for their dependency on claim 1. 
Claim 23 recites in lines 2-3, “wherein the curvature includes a portion of the slotted intraperitoneal and a portion of the exit tubing”.  Par. [0058] of the specification recites “[t]he SQ tubing has a 150 degree bend”.  The SQ tubing, as described in the specification, is analogous to the flexible cylindrical exit tubing recited in claim 1.  The SQ tubing does not have slots and is not located in the intraperitoneal space, therefore the SQ tubing would not be analogous to the cylindrical, slotted intraperitoneal tubing.  The disclosure contains no mention of the curvature including a portion of the slotted intraperitoneal tubing and a portion of the exit tubing, and there are no figures within the drawings to suggest disclosure of the feature.  Therefore, the limitation of “wherein the curvature includes a portion of the slotted intraperitoneal and a portion of the exit tubing” is new matter. For purposes of examination, the recited limitation will be interpreted as “wherein the curvature includes a portion of the exit tubing” since the curvature is formed in the exit tubing as recited in line 8 of claim 1. 
Claim 24 recites in lines 7-8, “at least one cuff, where the at least one cuff is located at an apex of the curvature at the cylindrical exit tubing”. Par. [0058] recites “a 150 degree bend at the location which passes through the abdominal musculature. This is the position of the deep cuff”.  Therefore, the specification has disclosed a single cuff on the curvature, where the cuff is the deep cuff disclosed in Par. [0058].  Fig. 7 additionally shows the curvature with a single cuff at the apex.  However, there is no disclosure of more than one cuff located at the apex of the curvature.  Therefore, recitation of “the at least one cuff located at an apex of the curvature” is new matter.  For purposes of examination, “the at least one cuff located at an apex” will be interpreted as “one of the at least one cuff located at an apex”.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,752,939 to Makoto in view of FR 2240026 to Rhone-Poulenc. 
Regarding Claim 24, Makoto teaches a catheter (Fig. 4) for fluid infusion and drainage comprising: a tubing (Fig. 4, element 5), wherein the tubing has a single interior opening (Fig. 5, lumen is the single interior opening); a cylindrical tubing (element 2), the cylindrical tubing flexible and configured to be bent to form a curvature (Fig. 2, cylindrical tubing is bent to form curvature 2a); and at least one cuff (element 8), wherein one of the at least one cuff is located at an apex of the curvature at the cylindrical tubing (Col. 8, lines 25-27); wherein an end of the cylindrical tubing is attached to the tubing (Fig. 4, tubing 2 is attached directly to tubing 5 at the location of element 7). 
Makoto is silent regarding the tubing being slotted and defining at least one slot wherein the at least one slot has a length more than twice the at least one slot’s width. 

    PNG
    media_image2.png
    706
    803
    media_image2.png
    Greyscale
Rhone-Poulenc teaches an analogous invention directed to a catheter for fluid infusion and drainage in which the catheter comprises a slotted tubing (See Annotated Fig. 1 below; Pg. 2, lines 14-17 of the English translation disclose the portion without grooves provides a good seal for the traversal of the epidermis, and thus the portion with grooves may be used inwards of the epidermis such as in the peritoneum) defining at least one slot (Figs. 2-3; elements 2-5 are each a slot), wherein the at least one slot has a length more than twice the at least one slot's width to provide an area for fluid flow (see Annotated Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the tubing of Makoto to be slotted and define at least one slot, wherein the at least one slot has a length more than twice the at least one slot's width, as taught by Rhone-Poulenc, in order to achieve higher flow rates of liquid while maintaining mechanical strength of the drain (English translation, page 3, Par. 1 discloses the at least one slot [groove] improves the effectiveness of the catheter by preventing clogging; and page 5, Par. 4 further discloses the slots improve the flow rate while maintaining mechanical strength).

Claims 1, 6-9, 12, 15, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,141,499 to Zappacosta in view of FR 2240026 to Rhone-Poulenc, and further in view of U.S. Patent No. 5,322,519 to Ash, and further in view of U.S. Patent No. 5,752,939 to Makoto.   
Regarding Claim 1, Zappacosta teaches a catheter for fluid infusion and drainage (Fig. 1, element 10) comprising: a cylindrical intraperitoneal tubing (from element 30 to element 22); a flexible cylindrical exit tubing (from element 26 to element 30; Col. 2, lines 20-23 disclose the catheter is flexible) configured to be bent to form a curvature (the “Swan Neck” portion forms a curvature), wherein an end of the cylindrical exit tubing is attached to the cylindrical intraperitoneal tubing (Figs. 1-2, the cylindrical exit tubing and the cylindrical intraperitoneal tubing are attached at the location of element 30), and at least one cuff (element 18); wherein the cylindrical intraperitoneal tubing has an outside diameter bigger than an outside diameter of the cylindrical exit tubing, wherein the cylindrical intraperitoneal tubing has an internal diameter bigger than an internal diameter of the exit tubing (Col. 3, lines 1-4; section 16 of the exit tubing has a smaller outer diameter and a smaller inner diameter than the catheter tubing 12; as shown in Fig. 1, the cylindrical intraperitoneal tubing from element 30 to element 22 has the same diameter as the catheter tubing 12; furthermore, the cylindrical intraperitoneal tubing is assumed to have the same outside and internal diameter as the catheter tubing 12 since the cylindrical intraperitoneal tubing from element 30 to element 22 does not have reduced diameters in the Fig. 1 embodiment; therefore, at section 16, the tubing has a smaller outer diameter and a smaller inner diameter than the cylindrical intraperitoneal tubing), wherein the cylindrical intraperitoneal tubing has a single interior opening large enough for unrestricted passage of fluid.
Zappacosta is silent regarding the cylindrical intraperitoneal tubing being slotted and defining at least one slot wherein the at least one slot has a narrow width to prevent ingress of abdominal contents or tissue, wherein the at least one slot is approximately 0.5 to approximately 1 mm wide and has a length more than twice the at least one slot's width to provide an area for fluid flow, wherein a structure of the cylindrical intraperitoneal tubing and a structure of the at least one slot are stabilized by bridges of material between the at least one slots, joining adjacent sections of the cylindrical intraperitoneal tubing without criss-crossing walls inside the cylindrical intraperitoneal tubing, wherein the at least one slot extends for the length of the cylindrical intraperitoneal portion of the catheter and the bridges are created by U-shaped troughs beneath each of the at least one slot, with holes for fluid passage in the bottom of each trough, wherein the holes are defined within the narrow width, wherein the holes are defined by each trough at some distance from the surface of the catheter, and wherein one of the at least one cuff is located at an apex of the curvature of the cylindrical exit tubing. 

    PNG
    media_image2.png
    706
    803
    media_image2.png
    Greyscale
Rhone-Poulenc teaches an analogous invention directed to a catheter for fluid infusion and drainage in which the catheter comprises a cylindrical, slotted intraperitoneal tubing (See Annotated Fig. 1 below; Pg. 2, lines 14-17 of the English translation disclose the portion without grooves provides a good seal for the traversal of the epidermis, and thus the portion with grooves may be used inwards of the epidermis such as in the peritoneum) defining at least one slot (Figs. 2-3; elements 2-5 are each a slot) wherein the at least one slot has a narrow width to prevent ingress of abdominal contents or tissue (the grooves have a width as shown in Figs. 2-3 which may be, for example 2.5mm as disclosed on Pg. 5, lines 15-16; Pg. 3, lines 1-2 disclose the grooves prevent tissue from clogging the ports thus the grooves must be a sufficiently narrow width to prevent the ingress of tissue), wherein the at least one slot has a length more than twice the at least one slot's width to provide an area for fluid flow (see Annotated Fig. 1), and wherein a structure of the cylindrical, slotted intraperitoneal tubing and a structure of the at least one slot are stabilized by bridges of material between the at least one slots (Annotated Fig. 2, elements 22, 23, 24, 25 are bridges between the slots), joining adjacent sections of the cylindrical, slotted intraperitoneal tubing without criss-crossing walls inside the cylindrical, slotted intraperitoneal tubing, wherein the at least one slot extends for the length of the cylindrical intraperitoneal tubing of the catheter (slots extend for the length of the intraperitoneal tubing as shown in Annotated Fig. 1) and the bridges are created by U-shaped troughs beneath each of the at least one slot (see Annotated Fig. 2; the sidewalls and lower surface of the slot form the bridges and are U-shaped troughs as shown; Pg. 2 lines 14-15 also discloses the slot is U-shaped; the bridges are therefore U-shaped since the bridges define the shape of the slot) with holes (Fig. 3, elements 6, 7, 8, 9) for fluid passage in the bottom of each trough (Fig. 3, the holes begin in the bottom of the each trough), wherein the holes are defined within the narrow width, wherein the holes are defined by each trough at some distance from the surface of the catheter (Fig. 3, the holes are both defined with in the narrow width and at some distance from the surface of the catheter; Pg. 2, line 22 additionally states the holes [ports] are located entirely within at least one slot [grooves]).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intraperitoneal cylindrical portion to be slotted and define at least one slot wherein the at least one slot has a narrow width to prevent ingress of abdominal contents or tissue, wherein the at least one slot has a length more than twice the at least one slot's width to provide an area for fluid flow, and wherein a structure of the cylindrical, slotted intraperitoneal tubing and a structure of the at least one slot are stabilized by bridges of material between the at least one slots, joining adjacent sections of the cylindrical, slotted intraperitoneal tubing without criss-crossing walls inside the cylindrical, slotted intraperitoneal tubing, wherein the at least one slot extends for the length of the cylindrical intraperitoneal tubing of the catheter, and the bridges are created by U-shaped troughs beneath each of the at least one slot, with holes for fluid passage in the bottom of each trough, wherein the holes are defined within the narrow width, wherein the holes are defined by each trough at some distance from the surface of the catheter, as taught by Rhone-Poulenc, in order to achieve higher flow rates of liquid while maintaining mechanical strength of the drain (English translation, page 3, Par. 1 discloses the at least one slot [groove] improves the effectiveness of the catheter by preventing clogging; and page 5, Par. 4 further discloses the slots improve the flow rate while maintaining mechanical strength).
The modified catheter of Zappacosta and Rhone-Poulenc is still regarding wherein the at least one slot is approximately 0.5 to approximately 1 mm wide, and wherein one of the at least one cuff is located at an apex of the curvature at the cylindrical exit tubing. 
Ash teaches an analogous invention directed to a catheter for peritoneal dialysis in which the catheter includes slots (Fig. 1, fluted segments 32 and 34 of the catheter have slots 50 and 52), wherein the slots are approximately 0.5 to approximately 1 mm wide (Col. 3, lines 41-45). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the at least one slot of the modified catheter of Zappacosta and Rhone-Poulenc to be approximately 0.5 to approximately 1 mm wide, as taught by Ash, in order to minimize hydraulic resistance while providing a specific flow rate (Col. 5, lines 13-26). 
The modified catheter of Zappacosta, Rhone-Poulenc, and Ash is still regarding wherein one of the at least one cuff is located at an apex of the curvature at the cylindrical exit tubing. 
Makoto teaches an analogous invention directed to a catheter for peritoneal dialysis in which the catheter has an exit tubing configured to be bent to form a curvature (Fig. 4, element 2a), and having a cuff (element 8), wherein the cuff is located at the apex of the curvature (Col. 8, lines 25-27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the one of the at least one cuff of the modified catheter of Zappacosta, Rhone-Poulenc, and Ash to be located at an apex of the curvature at the cylindrical exit tubing, as taught by Makoto, in order to in order to reinforce the positioning of the catheter, increase healing response time, and reduce incidence of exit site infection (Col. 5, lines 40-55). 
Regarding Claim 6, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto teaches all of the limitations of claim 1 discussed above, however Zappacosta does not explicitly recite wherein the holes are circular.  Rhone-Poulenc further teaches the analogous invention wherein the holes are circular (English Translation, Par. 3, “the ports may be circular”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto such that the holes are circular, as taught by Rhone-Poulenc, in order to use a shape that is well established and known in the art for a hole which allows liquid to pass through it.  
Regarding Claim 7, the cylindrical, slotted intraperitoneal tubing made by extrusion is interpreted to be a product by process limitation which does not add a structural limitation and therefore does not further limit claim 1. Rhone-Poulenc therefore teaches all of the limitations of claim 6.
Regarding Claim 8, the holes draining the bridges made by drilling, punching, or by pins during the extrusion process is interpreted to be a product by process limitation which does not add a structural limitation and therefore does not further limit claim 7. 
Regarding Claim 9, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto teaches all of the limitations of claim 1 discussed above, but is silent regarding wherein the end of the cylindrical exit tubing is fastened to the middle of the cylindrical slotted intraperitoneal tubing, creating a T-shaped catheter to fix the position of all components of the catheter. 
However, Ash further teaches the analogous invention of the peritoneal dialysis catheter, wherein the end of the cylindrical exit tubing (Fig. 1, element 62) fastened to the middle of the cylindrical slotted intraperitoneal tubing (Fig. 1, elements 34 and 34; exit tubing 62 is fastened to the middle of the cylindrical slotted intraperitoneal tubing via element 36; Fig. 7 shows that element 33 may connect the two elements 32 and 34 of the cylindrical slotted intraperitoneal tubing, and thus the cylindrical exit tubing is fastened to the middle of elements 32,34). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto, such that the end of the cylindrical exit tubing is fastened to the middle of the cylindrical slotted intraperitoneal tubing, creating a T-shaped catheter to fix the position of all components of the catheter, as taught by Ash, in order to fix the position of the catheter against extrusion (Col. 4, lines 12-17).
Regarding Claim 12, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto teaches all of the limitations of claim 1 discussed above and further teaches wherein the outside diameter of the cylindrical, slotted intraperitoneal tubing is 8mm and the internal diameter of the cylindrical, slotted intraperitoneal tubing is a maximum of 6 mm (Zappacosta, Col. 3, lines 6-20; Zappacosta discloses outside and internal diameter dimensions of the flexible catheter section 12; although section 12 does not include the cylindrical intraperitoneal tubing from element 30 to element 22, the cylindrical intraperitoneal tubing is interpreted to have the same dimensions as section 12, as shown in Fig. 1, since the cylindrical intraperitoneal tubing in Fig. 1 does not have the reduced diameter dimensions which disclosed in the separate embodiment in Fig. 2; therefore the cylindrical intraperitoneal tubing meets the claim limitations since Zappacosta teaches the outside diameter up to about 7mm which would include 8mm since it approximate, and Zappacosta teaches the inside diameter up to about 5 mm which is less than the maximum of 6 mm; furthermore, Zappacosta teaches that the dimensions may be sized to fit the patient). 
Regarding Claim 15, the modified catheter of Zappacosta, Rhone-Poulenc, and Ash teaches all of the limitations of claim 1 discussed above and including the limitations of claim 15 as the catheter has been modified wherein the at least one slot is linear (Rhone-Poulenc, Fig. 1). 
Regarding Claim 19, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto teaches all of the limitations of claim 1 discussed above but is silent regarding wherein the cylindrical, slotted intraperitoneal tubing has at least one closed end. Rhone-Poulenc further teaches the analogous invention wherein the cylindrical slotted intraperitoneal tubing has at least one closed end (Fig. 12, tubing is closed at its end by seal 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the catheter of Zappacosta, Rhone-Poulenc, and Ash such that the intraperitoneal tubing has at least one closed end, as taught by Rhone-Poulenc, in order to seal the drain or to provide a radiographic marker of the distal end (English Translation, page 4, 3rd paragraph from the bottom).
Regarding Claim 20, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto teaches all of the limitations of claim 1 discussed above and further teaches wherein the outside diameter of the cylindrical exit tubing is 6 mm and the internal diameter of the cylindrical exit tubing is 4 mm (Zappacosta, Col. 3, lines 1-20; section 16 of the cylindrical exit tubing has an outside diameter and an inside diameter of at least half of the outside and inside diameter of the non-reduced section; therefore section 16 of the cylindrical exit tubing has an outside diameter between about 2.25 mm [half of the about 4.5mm] and about 7 mm, which includes 6 mm; and an inside diameter between about 1.25 mm [half of the about 2.5mm] and about 5 mm, which includes 4 mm). 
 Regarding Claim 23, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto teaches all of the limitations of claim 1 discussed above and further teaches wherein the end of the cylindrical exit tubing is attached to an end of the cylindrical slotted intraperitoneal tubing creating a catheter which can be made to be linear with an internal stylet (Zappacosta, catheter 10 has a bend at element 12 but could be made linear with an internal stylet since the catheter is flexible as disclosed in Col. 1, lines 58-61). 
Claim 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zappacosta in view of Rhone-Poulenc, Ash, and Makoto, as applied to claim 1 above, and further in view of U.S. Patent No. 4,935,004 to Cruz. 
Regarding Claim 11, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto teaches all of the limitations of claim 1 discussed above, but is silent regarding wherein the curvature is 150 to 180 degrees and wherein the cuff located at the apex of the curvature is configured to be centering at a location which passes through the abdominal musculature layer to fix the position of all components of the catheter. 
Makoto further teaches the catheter wherein the curvature is 150 to 180 degrees (Col. 8 line 64 – Col 9 line 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the curvature to be 150 to 180 degrees, as taught by Makoto, in order to properly position the catheter for drainage and to decrease the incidence of complications (Col. 2, lines 34-40).
The modified catheter is still silent regarding wherein the cuff located at the apex of the curvature is configured to be centering at a location which passes through the musculature layer to fix all components of the catheter (Makoto teaches in Fig. 13, the cuff located at the apex to be centered at a location in the fascia M rather than through the musculature layer). 
Cruz teaches an analogous invention directed to a peritoneal dialysis catheter (Fig. 1) with a tubing with a curvature (Fig. 3, element 30) and a cuff (26) located at the apex of the curvature, configured to be centering at a location which passes through the musculature layer to fix all components of the catheter (Fig. 5; cuff 26 is centering in the musculature layer A). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the catheter such that the cuff located at the apex of the curvature is configured to be centering on a location which passes through the abdominal musculature layer to fix all components of the catheter, as taught by Cruz, in order to enhance securement of the catheter (Col. 2, lines 9-68). 
Regarding Claim 22, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, Makoto, and Cruz teaches all of the limitations as discussed above regarding claim 11, and including the limitations of claim 22 as the catheter has already been modified such that the cuff is configure to be positioned with the abdominal musculature layer (the cuff at the apex of the curvature has been modified to be centered in the abdominal musculature as taught by Makoto), wherein the cylindrical, slotted intraperitoneal tubing is configured to be fixed below the parietal peritoneum and an outer portion of the subcutaneous tubing is configured to be fixed above the abdominal musculature (according to Par. 0031 of the present disclosure, a 150-180 degree bend in the catheter allows one side of the catheter to be fixed above the abdominal musculature, and the other side below the abdominal musculature, wherein the parietal peritoneum lies just below the abdominal wall as disclosed in Fig. 3 of the present disclosure; therefore, the modified catheter is configured for the cylindrical intraperitoneal tubing to be fixed below the parietal peritoneum and an outer portion of the subcutaneous tubing to be fixed above the abdominal musculature since the modified catheter of Zappacosta, Rhone-Poulenc, Ash, Makoto, and Cruz already has a 150-180 degree bend). 
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zappacosta in view of Rhone-Poulenc, Ash, and Makoto as applied to claim 1 above, and further in view of U.S. Patent No. 4,391,276 to Lazarus.
Regarding Claim 13, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the cylindrical slotted intraperitoneal tubing is approximately 13 cm to 15 cm in length.
Lazarus teaches an analogous invention directed to a catheter for drainage of fluid from the peritoneum in which the tubing is approximately 13 cm to 15 cm in length (Col. 2, lines 7-9; the range 75 mm - 300 mm is 7.5 cm - 30 cm and encompasses the range 13 cm - 15 cm). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the length of the cylindrical slotted intraperitoneal tubing of Zappacosta, Rhone-Poulenc, Ash, and Makoto to be approximately 13 cm to 15 cm in length, as taught by Lazarus, in order to be sized appropriately for draining fluid from the peritoneum. 
Regarding Claim 14, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, Makoto, and Lazarus teaches all of the limitations discussed above regarding claim 13, and Rhone-Poulenc further teaches at least one end of the cylindrical slotted intraperitoneal tubing is closed by either flattening the tubing and gluing a first side and a second side of at least one end of the of the cylindrical slotted intraperitoneal tubing together or fitting a hemispherical piece to at least one end (Fig. 12; Rhone-Poulenc teaches fitting a hemispherical piece to at least one end of the cylindrical intraperitoneal tubing).  The modified catheter of Rhone-Poulenc does not expressly teach the hemispherical piece being a molded silicone hemispherical piece.  However, the piece being molded is a product by process limitation which does not add a structural limitation and therefore does not further limit claim 14.  
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.  Therefore, it would have been obvious to one of ordinary skill in the art to use silicone for the hemispherical piece since silicone is a known material in the art, as evidenced by Rhone-Poulenc’s use of silicone for the catheter (Pg. 3, lines 31-34).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zappacosta in view of Rhone-Poulenc, Ash, and Makoto, as applied to claim 1 above, and further in view of US App. Pub. 2004/0034333 to Seese.
Regarding Claim 21, the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the cylindrical exit tubing is fastened to the cylindrical slotted intraperitoneal tubing with an overmold. 
Seese teaches an analogous invention directed to a catheter for fluid infusion or drainage in which two catheter segments are fastened together with an overmold (Par. 0047-0048; note at the end of Par. 0048 that although the overmolding process described is in regards to a multiple lumen catheter, Seese teaches that it may be utilized for single lumen catheters as well). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the modified catheter of Zappacosta, Rhone-Poulenc, Ash, and Makoto to use an overmolding technique, as taught by Seese, such that the cylindrical exit tubing is fastened to the cylindrical intraperitoneal tubing with an overmold, in order to provide a unitary and leak-proof transition between the cylindrical exit tubing and the cylindrical intraperitoneal tubing (Seese, Par. 0047 discloses these advantages when joining different segments of tubing; the cylindrical intraperitoneal tubing has holes, and also has been modified to have at least one slot, and is therefore a differing tubing segment than the subcutaneous exit tubing).

Response to Arguments
Rejections under 35 U.S.C. 103
Applicant’s arguments with respect to claim(s) 1, 6-9, 12, 15, and 19-20 rejected as unpatentable over Zappacosta in view of Rhone-Poulenc and Ash; claims 11 and 22 rejected over Zappacosta in view of Rhone-Poulenc and Ash and Twardowski, claims 13 and 14 rejected over Zappacosta in view of Rhone-Poulenc and Ash and Lazarus, and claim 21 rejected over Zappacosta in view of Rhone-Poulenc and Ash and Seese, applicants arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant further argues in Page 6, line 12 to Page 7, line 7 that Zappacosta appears to teach away from the selection of the cuff at the apex of the curvature by focusing on “swan neck” catheters.  However, Zappacosta is merely silent regarding the location of the cuff at the apex of the curvature.  Zappacosta does not criticize, discredit, or otherwise discourage the solution claimed. 
Regarding new Claim 23, Applicant further argues in Page 7, line 8 – Page 8, line 4 that one skilled in the art would not be motivated to modify Twardowski to create a catheter which is configured to be bent and that can be made to be linear with an internal stylet.  However, the subject matter of new claim 23 which Applicant has recited, was previously recited in claim 1.  Claim 1 was rejected under 35 U.S.C. 103 over Zappacosta in view of Rhone-Poulenc and Ash.  The rejection did not rely on modifying a catheter taught by Twardowski.  Additionally, the rejection of claim 23 in the present office action was rejected under 35 U.S.C. 103 over Zappacosta in view of Rhone-Poulenc and Ash, and in further view of Makoto.  The rejection does not rely on modifying a catheter taught by Twardowski. 
Applicant further makes arguments in Page 8, line 5 – Page 9, line 4 concerning the Affidavit included by Dr. Stephen Ash. The Affidavit or Declaration under 37 CFR 1.132 filed 01/04/2022 is sufficient to overcome the rejection of claim(s) 1, 6-9, 12, 15, and 19-20 rejected as unpatentable over Zappacosta in view of Rhone-Poulenc and Ash; claims 11 and 22 rejected over Zappacosta in view of Rhone-Poulenc and Ash and Twardowski, claims 13 and 14 rejected over Zappacosta in view of Rhone-Poulenc and Ash and Lazarus, and claim 21 rejected over Zappacosta in view of Rhone-Poulenc and Ash and Seese, based upon 35 U.S.C. 103.  The Affidavit discloses the unsolved need addressed by placing the cuff at the apex of the curvature.  None of the previously applied references, Zappacosta, Rhoune-Poulenc, Ash, Lazarus, or Twardowski, disclose this feature.  However, a new rejection has been made in view of U.S. Patent No. 5,752,939 to Makoto. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783